DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The number of the claims 81-104 have been renumbered to claims 80-103. 

Newly numbered claims are also amended as follows:

	Claim 83 has been amended to depend from claim 82.
	Claim 84 has been amended to depend from claim 83.
	Claim 87 has been amended to depend from claim 86.
	Claim 88 has been amended to depend from claim 86.
	Claim 90 has been amended to depend from claim 89.
	Claim 91 has been amended to depend from claim 90.
	Claim 92 has been amended to depend from claim 91.
	Claim 93 has been amended to depend from claim 92.
	Claim 94 has been amended to depend from claim 93.
	Claim 95 has been amended to depend from claim 94.
	Claim 96 has been amended to depend from claim 94.
	Claim 97 has been amended to depend from claim 96.
	Claim 99 has been amended to depend from claim 96.
	Claim 100 has been amended to depend from claim 99.
	Claim 101 has been amended to depend from claim 99.
	Claim 102 has been amended to depend from claim 99.

Terminal Disclaimer
The terminal disclaimer filed on 12/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/132520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21, 26-28, 30, 31, 53, and 74-103 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 21 and 89 is due to the water-displaced clubhead volume.  The prior art fails to show or suggest the above in combination with the remaining limitations of claims 21 and 89.
The primary reason for the allowance of claim 104 is due to the ratio of the lower undercut depth and width.  The prior art fails to show or suggest this feature in combination with the remaining limitations of claim 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711